          Case 1:20-cv-03839-LLS Document 10 Filed 07/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN J. OTROMPKE,

                                 Plaintiff,

                     -against-

 THE FIRST DEPARTMENT COMMITTEE
 ON CHARACTER AND FITNESS; THE                                      20-CV-3839 (LLS)
 NEW YORK BOARD OF LAW
                                                                ORDER OF DISMISSAL
 EXAMINERS; “JOHN DOE” PRESIDENT
 OR CHIEF EXECUTIVE OF THE NEW
 YORK BOARD OF LAW EXAMINERS;
 LETITIA JAMES; and GEORGE ANTHONY
 ROYALL,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiff, who is a lawyer proceeding pro se, brings this action under 42 U.S.C. § 1983,

alleging that Defendants violated his constitutional rights. Plaintiff paid the filing fee to initiate

this action. The Court dismisses the complaint for the reasons set forth below.

                                    STANDARD OF REVIEW

        The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). Although the Court is ordinarily obligated to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), because Plaintiff is a law

school graduate, he is not entitled to the special solicitude usually granted to pro se litigants, see

Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010).
           Case 1:20-cv-03839-LLS Document 10 Filed 07/23/20 Page 2 of 6




        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff alleges that Defendants violated his constitutional rights in the course of his bar

application process. He sues (1) the First Department Committee on Character and Fitness;

(2) the New York Board of Law Examiners; (3) the Chair of the Board; (4) Attorney General

Letitia James; and (5) George Royall, an official with the New York Board of Law examiners

overseeing Plaintiff’s application.

        The following facts are taken from the complaint: In July 2017, Plaintiff passed the

Uniform Bar Exam in New York. (ECF No. 3, at 2) The following year, in June 2018, he passed

the New York Law Exam, and the year after that, in July 2019, Plaintiff submitted an application

to the New York Board of Examiners to be admitted to the New York Bar. (Id.) Plaintiff was

scheduled for a character and fitness interview in October 2019, but Defendant Royall “canceled

and rescheduled” the character and fitness interview “multiple times.” (Id.) In response, on

March 23, 2020, Plaintiff “asked defendant Mr. Royal what else I must do to gain an attorney’s

license.” (Id.) Since that date, Plaintiff has “received no response, and still no hearing.” (Id.)


                                                   2
            Case 1:20-cv-03839-LLS Document 10 Filed 07/23/20 Page 3 of 6




       In support of his claims, Plaintiff references New York Court of Appeals Rules, § 690.10

and § 690.14, which provide a bar applicant with the opportunity to be heard should the

Character and Fitness Committee deny him certification for approval to be admitted to the bar. 1

Plaintiff indicates that he has “gone about nine months without a hearing,” and that “if a hearing

were conducted tomorrow, it could take eight months to get a final order . . . which could be an

unredressable violation of due process.” (ECF No. 3, at 3) Plaintiff also alleges that the New

York Board of Examiners relied on character and fitness investigations “to engage in censorship,

and to deny admission to the bar to individuals based on “offensive” conduct, as well as speech

expression or opinion.” (Id. at 4)

       In addition to Plaintiff’s complaint, Plaintiff filed a motion for temporary injunctive

relief. (ECF No. 4.) Defendants filed a response, stating that “Defendant Royall informed

Plaintiff that his July 2019 application was incomplete in 12 different areas.” (ECF No. 7, at 2.)

In Plaintiff’s reply, Plaintiff indicates that he is “not entirely sure what documents they require

from me,” and “I do not have the documents they have requested.” (ECF No. 8, at 5.)

       Plaintiff seeks money damages and preliminary injunctive relief.

                                           DISCUSSION

A.         Standing

       The jurisdiction of the federal courts is limited to resolving “cases and controversies.”

Mahon v. Ticor Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012). Standing to sue is a threshold

requirement that prevents a plaintiff from bringing claims before a court on behalf of others. See




       1
        Under § 690.14, if a hearing is conducted, the hearing committee, or subcommittee,
must submit a final recommendation within sixty days. That recommendation may approve,
disapprove, or defer an application for up to six months. See N.Y. Court of Appeals Rule
§ 690.14.


                                                  3
          Case 1:20-cv-03839-LLS Document 10 Filed 07/23/20 Page 4 of 6




Arizonians for Official English v. Arizona, 520 U.S. 43, 64 (1997). “[A] plaintiff must

demonstrate standing for each claim he seeks to press,” Daimler Chrysler Corp. v. Cuno, 547

U.S. 332, 352 (2006).

       Standing requires a plaintiff to show (1) “an injury in fact, (2) that is fairly traceable to

the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision.” Gill v. Whitford, 138 S. Ct. 1916, 1929 (2018) (internal quotation marks and

citation omitted).

       Injury in fact must be (a) “concrete and particularized” and (b) “actual or imminent, not

conjectural or hypothetical.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal

quotation marks omitted).

       Plaintiff raises two possible injuries—a due process violation from a potential “17

month” delay in processing his application, and violation of his free-speech rights under the First

Amendment. Plaintiff lacks standing to bring either claim.

       The due process violation that Plaintiff alleges is neither concrete nor imminent; rather, it

is purely speculative. Plaintiff alleges that “if a hearing were conducted tomorrow, it could take

eight months to get a final order.” (ECF No. 3, at 4) (emphasis added). Plaintiff does not allege

any facts suggesting that a hearing will ever be conducted. Indeed, a hearing cannot be

conducted. Under New York Court of Appeals Rules § 690.8, “[t]he Character and Fitness

Committee may not conduct an investigation or schedule a hearing until “after the applicant’s

completed application has been filed” and the applicant has been interviewed. Plaintiff

acknowledges that he has neither completed his application nor completed an interview.

       Plaintiff’s alleged First Amendment injury is also speculative. He indicates that the New

York Character and Fitness Committee may have impermissibly restricted speech in the past




                                                  4
            Case 1:20-cv-03839-LLS Document 10 Filed 07/23/20 Page 5 of 6




when it found, in In re Anonymous, 66 A.D.3d 1081 (2009), that an applicant “lacked the

prerequisite moral character.” (See ECF No. 3, at 4.) But Plaintiff does not allege any continuing

or present discrimination against him. He merely alleges fear that the Committee will find that he

lacks character because he has associated with political dissidents. (ECF No. 3, at 1, 4.)

       Therefore, because Plaintiff cannot show an injury-in-fact, there is no “case” or

“controversy” over which this Court has jurisdiction. See Gill, 138 S. Ct. at 1929.

B.         Temporary Restraining Order

       In addition to the complaint, Plaintiff has filed an order requesting emergency relief. 2

(ECF No. 3.) To obtain such relief, Plaintiff must show: (1) that he is likely to suffer irreparable

harm and (2) either (a) a likelihood of success on the merits of his case or (b) sufficiently serious

questions going to the merits to make them a fair ground for litigation and a balance of hardships

tipping decidedly in Plaintiff’s favor. See UBS Fin. Servs., Inc. v. W.V. Univ. Hosps., Inc., 660 F.

3d 643, 648 (2d Cir. 2011) (citation and internal quotation marks omitted); Wright v. Giuliani,

230 F.3d 543, 547 (2000). For the same reason the Court dismissed his complaint, Plaintiff’s

request for preliminary injunctive relief is moot and must be denied.

                                          CONCLUSION

       Plaintiff’s request for temporary injunctive relief (ECF No. 4) and motion to supplement

the reply (ECF No. 9) are denied and the complaint and amended complaint are dismissed.




       2
          Defendants, represented by the New York Attorney General, filed a letter opposing
Plaintiff’s motion. (ECF No. 7.) Defendants argued that Plaintiff failed to meet any of the
elements required to obtain preliminary injunctive relief. (Id. at 2) Defendants also argued that
his request was premature because Plaintiff has not yet completed his bar application. (Id.)


                                                  5
           Case 1:20-cv-03839-LLS Document 10 Filed 07/23/20 Page 6 of 6




         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     July 23, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  6
